DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 31 March 2021 which is a Divisional of application 16/273,822 now US Patent 11,021,228 filed 12 February 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-12 are objected to because of the following informalities: 
Each of these claims is presented as one continuous paragraph without each new limitation delineated onto a separate line as is customary.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorsett et al. (US 6,015,115).
- Regarding Claim 1. Dorsett discloses a morphing airfoil system (10/46, fig. 1 and 6-7; “modifying the shape of an aircraft airfoil” [abstract]) comprising: 
an airfoil (10/46) including a bulkhead (54) and an airfoil body extending from the bulkhead (fig. 1 and 6-7 illustrate the airfoil and bulkhead); 
at least one inflatable/deflatable bladder (64/66/70/72/58/60) positioned within the airfoil body (46, fig. 6-7 illustrate the arrangement); 
a bladder pressurization mechanism (28/30/32) configured for controlling pressurization (“selectively inflating or deflating surface bladders by controlling upper surface bladders 58, lower surface bladders 60, leading edge bladders 62 and trailing edge bladders 68 by means of an accumulator, control valves, microprocessor and control lines” column 3 lines 61-65) of the at least one bladder (64/66/70/72/58/60); 
one or more processors (32); and 
a memory communicably coupled to the one or more processors (32, inherently, a processor includes memory) and storing an airfoil control module (“pilot may control the shape of the aircraft wing” column 3 lines 60-61; the pilot inputs the desired characteristics and the micro-processor and control system inherently must then execute the commands) including instructions that when executed by the one or more processor(s) cause the processor(s) (32) to control operation of the bladder pressurization mechanism (28/30/32) to increase or decrease internal pressure in the at least one bladder to change a configuration of the airfoil (10/46, “selectively inflating or deflating surface bladders by controlling upper surface bladders 58, lower surface bladders 60, leading edge bladders 62 and trailing edge bladders 68 by means of an accumulator, control valves, microprocessor and control lines” column 3 lines 61-65).
- Regarding Claim 7. Dorsett discloses a method of controlling a configuration of an airfoil (10/46, fig. 1 and 6-7) in a morphing airfoil system (“modifying the shape of an aircraft airfoil” [abstract]), the system including: 
an airfoil (10/46) having a bulkhead (54), an airfoil body (10/46) extending from the bulkhead (54), at least one inflatable/deflatable bladder (64/66/70/72/58/60) positioned within the airfoil body (10/46), and 
a bladder pressurization mechanism (28/30/32) configured for controlling pressurization of the at least one bladder (64/66/70/72/58/60), 
the method comprising a step of controlling operation of the bladder pressurization mechanism (28/30/32) to increase or decrease internal pressure in the at least one bladder (64/66/70/72/58/60) to change the configuration of the airfoil (10/46, “selectively inflating or deflating surface bladders by controlling upper surface bladders 58, lower surface bladders 60, leading edge bladders 62 and trailing edge bladders 68 by means of an accumulator, control valves, microprocessor and control lines” column 3 lines 61-65).
- Regarding Claim 13. Dorsett discloses a morphing airfoil system (“modifying the shape of an aircraft airfoil” [abstract]) comprising: 
an airfoil (10/46) including a bulkhead (54) structured to form a leading edge of the airfoil (10/46, illustrated by fig. 6-7); and 
an airfoil body (10/46) extending from the bulkhead (54) and defining a cavity (illustrated by fig. 6-7), 
the airfoil system including at least one inflatable/deflatable bladder (64/66/70/72/58/60) positioned within the cavity (illustrated by fig. 6-7), the airfoil system being configured so that at least one dimension of the airfoil is controllable by increasing or decreasing pressure in the at least one bladder (64/66/70/72/58/60, “selectively inflating or deflating surface bladders by controlling upper surface bladders 58, lower surface bladders 60, leading edge bladders 62 and trailing edge bladders 68 by means of an accumulator, control valves, microprocessor and control lines” column 3 lines 61-65).
Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        2 August 2022